DETAILED ACTION
In response to remarks filed on 20 January 2022
Status of Claims
Claims 1-20 are pending;
Claims 5 and 15 are currently amended;
Claims 1-4, 6-14 and 16-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 20 January 2022 have been fully considered and they are not persuasive. Regarding applicant’s argument about the limitation hydraulically delaying movement of the stick, examiner contends that the claim is not clear about the boom movement and the stick movement being different, since the boom and stick are connected then if one moves, the other will as well. This applies as well to “hydraulically delaying movement of the stick”. Since the stick is connected to the boom, any delay in the movement of the boom will also delay the movement of the stick. If the claim was clear that the movements are independent of one another, then examiner would’ve found the argument persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajima et al (U.S. Patent Application Publication No. 2017/0121930).
As to Claim 1, Kitajima discloses a method comprising: 
Detecting a signal to move a stick of a construction machine toward a body of the construction machine (Paragraph 0105, 0213; Figure 9); 
Hydraulically delaying movement of the stick (Paragraph 0197; Figure 17); 
Determining a desired movement of a boom of the construction machine in response to the signal and based on predicted movement of the stick in response to the signal, the desired movement of the boom to maintain a bucket of the construction machine above a desired grade (Paragraph 0209, 0215; Figure 19); 
Determining a desired movement of the stick of the construction machine in response to the signal and based on the predicted movement of the stick in response to the signal and the desired movement of the boom, the desired movement of the stick to maintain the bucket of the construction machine above the desired grade (Paragraph 0209, 0215; Figure 19); 
Hydraulically actuating the boom based on the desired movement of the boom (Figure 17); and
Hydraulically actuating the stick based on the desired movement of the stick (Figure 17).  
As to Claim 2, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the determining the desired movement of the boom and the determining the desired movement of the stick are further based on a current position of the bucket of the construction machine with respect to the desired grade (Paragraph 0115).  
As to Claim 3, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the current position of the bucket is based on data from sensors for detecting positions of the boom, the stick, and the bucket (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 4, Kitajima discloses the invention of Claim 3 (Refer to Claim 3 discussion). Kitajima also discloses wherein the determining a desired movement of the stick is further based on the determining a desired movement of the boom (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 5, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses further comprising: determining that the excavator is in a grade assist mode (The disclosure describes an assisted excavation mode).  
As to Claim 6, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the determining a desired movement of the boom is based on a swing arc of the stick and a swing arc of the boom (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 7, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the hydraulically actuating the boom is simultaneous with the hydraulically actuating the stick (Paragraph 0209; Figure 19).  
As to Claim 8, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the hydraulically delaying movement of the stick comprises actuating an inverse proportional valve blocking hydraulic fluid pressure applied in response to user input from causing movement of the stick (Paragraph 0187).  
As to Claim 9, Kitajima discloses the invention of Claim 1 (Refer to Claim 1 discussion). Kitajima also discloses wherein the hydraulically delaying movement of the stick comprises actuating a solenoid valve blocking hydraulic fluid pressure applied to a first input of the solenoid valve in response to user input from causing movement of the stick (Paragraph 0187).  
As to Claim 11, Kitajima discloses an apparatus comprising: 
A processor (#26); and 
A memory to store computer program instructions (It is inherent that the controller has a memory to store computer program instructions), the computer program instructions when executed by the processor cause the processor to perform operations comprising: 
Detecting a signal to move a stick of a construction machine toward a body of the construction machine (Paragraph 0105, 0213; Figure 9); 
Hydraulically delaying user movement of the stick (Paragraph 0197; Figure 17); 
Determining a desired movement of a boom of the construction machine in response to the signal and based on predicted movement of the stick in response to the user signal, the desired movement of the boom to maintain a bucket of the construction machine above a desired grade (Paragraph 0209, 0215; Figure 19);  Page 18 of 21Docket No. 13838.0633 
Determining a desired movement of the stick of the construction machine in response to the signal and based on the predicted movement of the stick in response to the signal and the desired movement of the boom, the desired movement of the stick to maintain the bucket of the construction machine above the desired grade (Paragraph 0209, 0215; Figure 19); 
Hydraulically actuating the boom based on the desired movement of the boom (Figure 17); and 
Hydraulically actuating the stick based on the desired movement of the stick (Figure 17).  
As to Claim 12, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the determining the desired movement of the boom and the determining the desired movement of the stick are further based on a current position of the bucket of the construction machine with respect to the desired grade (Paragraph 0115).  
As to Claim 13, Kitajima discloses the invention of Claim 12 (Refer to Claim 12 discussion). Kitajima also discloses wherein the current position of the bucket is based on data from sensors for detecting positions of the boom, the stick, and the bucket (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 14, Kitajima discloses the invention of Claim 13 (Refer to Claim 13 discussion). Kitajima also discloses wherein the determining a desired movement of the stick is further based on the determining a desired movement of the boom (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 15, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses the operations further comprising: determining that the excavator is in a grade assist mode (The disclosure describes an assisted excavation mode).  
As to Claim 16, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the determining a desired movement of the boom is based on a swing arc of the stick and a swing arc of the boom (Paragraphs 0109 to 0113; Figures 4A-4B).  
As to Claim 17, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the hydraulically actuating the boom is simultaneous with the hydraulically actuating the stick (Paragraph 0209; Figure 19).  
As to Claim 18, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the hydraulically delaying movement of the stick comprises actuating an inverse proportional valve blocking hydraulic fluid pressure applied in response to user input from causing movement of the stick (Paragraph 0187).  
As to Claim 19, Kitajima discloses the invention of Claim 11 (Refer to Claim 11 discussion). Kitajima also discloses wherein the hydraulically delaying movement of the stick comprises actuating a solenoid valve blocking hydraulic fluid pressure applied to a first input of the solenoid valve in response to user input from causing movement of the stick (Paragraph 0187).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajima et al (U.S. Patent Application Publication No. 2017/0121930) in view of Paull (U.S. Patent Application Publication No. 2017/0314234).
As to Claim 10, Kitajima discloses the invention of Claim 9 (Refer to Claim 9 discussion). Kitajima is silent about wherein the stick is actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve.  Paull discloses a solenoid valve with a second input (Claim 13). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the stick actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve since that mere duplication of the amount of inputs involves only routine skilled the art.  
As to Claim 20, Kitajima discloses the invention of Claim 19 (Refer to Claim 19 discussion). Kitajima is silent about wherein the stick is actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve.  Paull discloses a solenoid valve with a second input (Claim 13). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the stick actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve since that mere duplication of the amount of inputs involves only routine skilled the art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678